Per Curiam.
Respondent was admitted to practice by this Court in 2009. He was previously admitted in Georgia in 2002, where he maintained an office for the practice of law.
By order dated November 18, 2013, the Supreme Court of Georgia granted respondent’s unopposed voluntary petition to resign from the Georgia bar based upon his conviction of wire fraud in violation of 18 USC § 1343, a federal felony. Respondent also admitted that, by his conviction, he violated the Georgia Rules of Professional Conduct. In accepting the voluntary surrender of respondent’s license, the court specifically noted that this surrender was tantamount to disbarment and directed that respondent’s name be removed from the rolls of persons entitled to practice law in Georgia (see generally Matter of Goodhart, 56 AD3d 889, 890 [2008]).
Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied or otherwise appeared in response to the motion.
We grant petitioner’s motion and further conclude that, under the circumstances presented and in the interest of justice, respondent should be disbarred in this state.
Lahtinen, J.P., Stein, Garry and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).